303 N.Y. 464 (1952)
The People of the State of New York ex rel. Henry Hirschberg, Petitioner, on Behalf of John W. Delaney, Relator, Appellant,
v.
John F. McNeill, as Superintendent of Matteawan State Hospital, Respondent.
Court of Appeals of the State of New York.
Argued January 14, 1952.
Decided January 25, 1952
Henry Hirschberg and Ernest M. Levinson for appellant.
Nathaniel L. Goldstein, Attorney-General (Raymond B. Madden, Wendell P. Brown and Herman N. Harcourt of counsel), for respondent.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ., concur.
*465Per Curiam.
Subdivision 4 of section 588 of the Civil Practice Act authorizes an appeal directly to this court from appropriate judgments or orders "where the only question involved on the appeal is the validity of a statutory provision of the state or of the United States under the constitution of the state or of the United States". The validity of no statutory provision of the State or of the United States is here involved. The rule only of the hospital is questioned. Such a rule is not a statute within the meaning of the State Constitution (cf. F. T. B. Realty Corp. v. Goodman, 300 N.Y. 140, 144, 145).
The appeal should be dismissed, without costs.
Appeal dismissed.